DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/30/21.
	Applicant’s amendment to claims 5 and 6 is acknowledged.
	Claims 1-4 and 12-14 are cancelled.
	Claims 5-11 are pending and claims 9 and 11 are withdrawn.
Claims 5-8 and 10 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.
Applicant submits “…even though the recitation of the transitional phrase "comprising" may permit other steps in a method claim, the open-ended state in the transitional phrase of a claim has no bearing on the meaning or the definition of the wherein clause in the claim interpretation.”  (See Remarks at page 5.)
This argument is not found persuasive in view of MPEP 2111.03, Transitional Phrases (I) Comprising, which indicates:  
 does not exclude additional, unrecited elements or method steps…The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.  (Emphasis added.)


In claims 5 and 6, the preamble recites “A laser annealing method comprising”.  This means the limitations recited in the body of the claim are open-ended.  Since the “wherein” clause is a part of the body of the claim, it is also open-ended and does not exclude additional, unrecited elements or method steps.
Claims 5 and 6 recite “…the first polycrystalline region and the second polycrystalline region are to be formed in an active layer of a single thin film transistor.”  The claim language does not preclude additional transistors.  
A reference that discloses “the first polycrystalline region and the second polycrystalline region are to be formed in an active layer of at least a single thin film transistor” meets the claim limitation.  There can be additional transistors.  For example, a reference that discloses “the first polycrystalline region and the second polycrystalline region are to be formed in an active layer of a single thin film transistor and an adjacent group of thin film transistors” also meets the claim limitation.  
Thus, it is possible for Mizumura’s first polycrystalline region and the second polycrystalline region to be formed in an active layer of more than one thin film transistor, as long as it is formed in the active layer of at least a single thin film transistor.
Finally, in regards to the Yoneda reference, Applicant’s arguments that the gate driver area (3) and the drain driver area (4) have no bearing on a thin film transistor is not persuasive.  Yoneda teaches “These drivers 3 and 4 will be formed by a TFT array such as CMOS or the like.” (e.g. col 1, ln 65–67, col 1, ln 1–18).  A TFT array is a thin film transistor array (e.g. col 1 ln 5–11).  This means thin film transistors are formed in the gate driver area (3) and the drain driver area (4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5 is is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizumura, US Publication No. 2018/0366327 A1.

In a first interpretation of claim 5:

Mizumura anticipates:
5. A laser annealing method comprising (see figs. 1-9): 
	step A of preparing a substrate (6) having an amorphous semiconductor film (e.g. amorphous silicon film at para. [0028]) formed on a surface thereof; and 
	step B of irradiating the amorphous semiconductor film with laser light a plurality of times through a mask (30/27) having a plurality of openings (29) while moving the substrate (e.g. travel distance of substrate at para. [0047]; also see para. [0057], para. [0064]) relative to the mask, 
	wherein step B includes a step of simultaneously forming a first molten region to be a first polycrystalline region (22/24) and a second molten region to be a second polycrystalline region (21/23) and the first polycrystalline region (22/24) and the second polycrystalline region (21/23) are to be formed in an active layer of a single thin film transistor (e.g. formed in an active layer of at least a single thin film transistor such as transistor 15 and also transistor 10 shown in fig. 9).  See Mizumura at para. [0001] – [0087], figs. 1-13.  


In a second interpretation of claim 5:

The first polycrystalline region and the second polycrystalline region are simply regions and their designation is arbitrary in Mizumura’s fig. 4.  
Thus, Mizumura anticipates:


    PNG
    media_image1.png
    411
    906
    media_image1.png
    Greyscale



5. A laser annealing method comprising (see fig. 4 annotated above; also see figs. 1-3 and 5-9): 
	step A of preparing a substrate (6) having an amorphous semiconductor film (e.g. amorphous silicon film at para. [0028]) formed on a surface thereof; and 
	step B of irradiating the amorphous semiconductor film with laser light a plurality of times through a mask (30/27) having a plurality of openings (29) while moving the substrate (e.g. travel distance of substrate at para. [0047]; also see para. [0057], para. [0064]) relative to the mask, 
	wherein step B includes a step of simultaneously forming a first molten region to be a first polycrystalline region (e.g. top region of 22/24) and a second molten region to be a second polycrystalline region (e.g. bottom region 22/24) and the first polycrystalline region (e.g. top region of 22/24) and the second polycrystalline region (e.g. bottom region 22/24) are to be formed in an active layer of a single thin film transistor (e.g. formed in an active layer of transistor 15 shown in fig. 9).  See Mizumura at para. [0001] – [0087], figs. 1-13.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumura, US Publication No. 2018/0366327 A1 in view of Yoneda, US Patent No. 6,429,100.

Mizumura teaches:
6. A laser annealing method comprising (see figs. 1-9): 
	step A of preparing a substrate (6) having an amorphous semiconductor film (e.g. amorphous silicon film at para. [0028]) formed on a surface thereof; and 
	step B of forming a plurality of polycrystalline regions (e.g. crystallized into a polysilicon film at para. [0054]) by irradiating the amorphous semiconductor film with laser light a plurality of times through a mask (30/27) having a plurality of openings (29) while moving the substrate (e.g. travel distance of substrate at para. [0047]; also see para. [0057], para. [0064]) relative to the mask so as to partially melt-crystallize the amorphous semiconductor film, 
	(see fig. 4 annotated below) wherein the plurality of polycrystalline regions (22/24, 21/23) include a first polycrystalline region (22/24) that has a shape elongated in a first direction and a second polycrystalline region (21/23) that has a shape elongated in a second direction which is different from the first direction (e.g. One of ordinary skill in the art would consider Mizumura’s second polycrystalline region (21/23) to be elongated in a second direction because it extends in the horizontal direction as annotated in fig. 4 below), and 
	step B includes a step of simultaneously forming a first molten region to be the first polycrystalline region (22/24) and a second molten region to be the second polycrystalline region (21/23), and the first polycrystalline region (22/24) and the second polycrystalline region (21/23) are to be formed in an active layer of a single thin film transistor (e.g. formed in an active layer of at least a single thin film transistor such as transistor 15 and also transistor 10 shown in fig. 9). See Mizumura at para. [0001] – [0087], figs. 1-13.  
	
    PNG
    media_image2.png
    421
    651
    media_image2.png
    Greyscale

	
	As set forth above, one of ordinary skill in the art would consider Mizumura’s second polycrystalline region (21/23) to be elongated in a second direction because it extends in the horizontal direction as annotated in fig. 4 below
	Furthermore, in an analogous art of displays, Yoneda, in fig. 1, teaches a plurality of amorphous regions (e.g. a-Si, regions 2, 3, 4, 5) in a display that are irradiated with a laser to convert them to polycrystalline regions.  Thin film transistors formed in the gate driver region (3) and the drain driver region (4).  See Yoneda at col 1-2, ln 1–67, also see col 4, ln 65–67, col 5, ln 1–67, fig. 5.
	In a first interpretation, Yoneda, in fig. 1, teaches “a first molten region/polycrystalline region (3) having a shape elongated in a first direction (e.g. vertical) and a second molten region//polycrystalline region (2) having a shape elongated in a second direction (e.g. horizontal) which is different from the first direction”, as recited in the claim.
	In a second interpretation, Yoneda, in fig. 1, teaches “a first molten region/polycrystalline region (2) having a shape elongated in a first direction (e.g. horizontal) and a second molten region//polycrystalline region (3) having a shape elongated in a second direction (e.g. vertical) which is different from the first direction”, as recited in the claim.
	 One of ordinary skill in the art modifying Mizumura’s example display layout (e.g. comprising regions (22//24, 21/23)) to an alternative display layout (e.g. comprising regions (2, 3, 4, 5)) as taught by Yoneda would arrive at the limitations recited in the claim.

Regarding claim 7:
	Mizumura further teaches wherein the first polycrystalline region (22/24) and the second polycrystalline region (21/23) are adjacent to each other in fig. 4.
	Following the first interpretation above in claim 6, Yoneda also teaches wherein the first polycrystalline region (3) and the second polycrystalline region (2) are adjacent to each other in fig. 1.
	Following the second interpretation above in claim 6, Yoneda also teaches wherein the first polycrystalline region (2) and the second polycrystalline region (3) are adjacent to each other in fig. 1.

Regarding claim 8:
	Mizumura teaches simultaneously forming polycrystalline regions as set forth above in claims 5 and 6.
	One of ordinary skill in the art modifying Mizumura’s example display layout (e.g. comprising regions (22//24, 21/23)) to an alternative display layout (e.g. comprising regions (2, 
3, 4, 5)) as taught by Yoneda would arrive at the geometrical relationships recited in claims 8-9.
	
	Following the second interpretation above in claim 6, Yoneda further teaches:

8. The laser annealing method of claim 6, wherein (see fig. 1)
	the second direction (e.g. vertical, region 3) is perpendicular to the first direction (e.g. horizontal, region 2), and the plurality of polycrystalline regions further include two third polycrystalline regions (e.g. region 4 at top and region 4 at bottom) each of which is adjacent to the first polycrystalline region (2) and has an elongated shape in the first direction (e.g. horizontal direction), and 
	wherein step B includes, a step of simultaneously forming two third molten regions (e.g. region 4 at top and region 4 at bottom)  to be the two third polycrystalline regions. See Yoneda at col 1-2, ln 1–67.  (Note: Mizumura teaches simultaneously forming polycrystalline regions as set forth above in claims 12 and 5.)

9. The laser annealing method of claim 8, (see fig. 1) wherein step B includes, after forming the first polycrystalline region (2), a step of irradiating a region of the amorphous semiconductor film including the first polycrystalline region with the laser light so as to simultaneously form the two third molten regions (e.g. region 4 at top and region 4 at bottom) to be the two third polycrystalline regions.  See Yoneda at col 1-2, ln 1–67.  (Note: Mizumura teaches simultaneously forming polycrystalline regions as set forth above in claim 5.)

Regarding claim 10:
	Mizumura teaches simultaneously forming polycrystalline regions as set forth above in claims 5 and 6.
	One of ordinary skill in the art modifying Mizumura’s example display layout (e.g. comprising regions (22//24, 21/23)) to an alternative display layout (e.g. comprising regions (2, 3, 4, 5)) as taught by Yoneda would arrive at the geometrical relationships recited in claims 10-11.
	Following the first interpretation above in claim 6, Yoneda further teaches:
10. The laser annealing method of claim 6, wherein 
	the second direction (e.g. horizontal, region 2) is perpendicular to the first direction (e.g. vertical, region 3), and the plurality of polycrystalline regions further include two fourth polycrystalline regions (e.g. region 4 at top and region 4 at bottom) each of which is adjacent to the second polycrystalline region (2) and has an elongated shape in the second direction (e.g. horizontal), and 
	wherein step B includes a step of simultaneously forming two fourth molten regions (e.g. region 4 at top and region 4 at bottom) to be the two fourth polycrystalline regions.  See Yoneda at col 1-2, ln 1–67.  (Note: Mizumura teaches simultaneously forming polycrystalline regions as set forth above in claims 5 and 6.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumura with the teachings of Yoneda because (i) alternative geometries of display layouts are well known to one of ordinary skill in the art (e.g. See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose);  and (ii) “An LCD using polycrystal silicon (p-Si) as a semiconductor layer of TFTs in place of amorphous silicon (a-Si), which had frequently been adopted has been developed, and annealing using a laser beam for growth of grains has been put to use. In general, p-Si has a higher mobility than a-Si so that TFTs can be down-sized and a high aperture ratio and high resolution can be realized… Since a driver circuit section can therefore be formed to be integral with a display area on the same substrate, the manufacturing costs can be reduced and the LCD module realizes a small size.” (e.g. see Yoneda at col 1, ln 30–48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021